DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-6 and 12-15 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claims 3-6 and 12-15 fail to further distinguish the method of claims 1 and 9. The limitations disclosed in claims 3-6 and 12-15 merely recite structural limitations without any active, positive steps delimiting how the method is actually practiced. 

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caviglia (US 5103277 A).
With regards to claim 1, Caviglia discloses a radiation detector and method comprising: generating a current in response to said ionizing radiation crossing through a PN junction comprising a first doped region in contact with a second doped region; and applying said current through a source-drain path of a first transistor; and applying a potential developed at the first doped region in response to said ionizing radiation to a back gate of said first transistor (column 5, lines 40-65; column 8, lines 1-24; Figs. 1-3, 5A, and 5B).
With regards to claims 8 and 9, Caviglia discloses a radiation detector and method comprising: generating a current in response to said ionizing radiation crossing through a PN junction comprising a first doped region in contact with a second doped region which form a diode; and applying said current through a source-drain path of a first transistor to produce a decrease in voltage between source and drain of the first transistor; comparing a threshold voltage against said voltage between source and drain of the first transistor; and generating a detection signal in response to the comparing (column 5, lines 40-65; Figs. 1-3, 5A, and 5B).
With regards to claim 17, Caviglia discloses a radiation detector and method comprising: generating a temporary current flowing through a source-drain path of a first transistor in response to said ionizing radiation; wherein a voltage across the first transistor decreases in response to the flowing of said temporary current; comparing a threshold voltage against said voltage across the first transistor; and generating a detection signal in response to the comparing (column 5, lines 40-65; Figs. 1-3, 5A, and 5B).
With regards to claims 2, 11, and 21 Caviglia discloses further comprising: coupling the source-drain path of the first transistor in series with a source-drain path of a second transistor; and applying a control signal to front gates of the first and second transistors (Fig. 4).
With regards to claims 3-6 and 12-15, Caviglia discloses the method according to claims 1 and 9 and are therefore rejected accordingly. Furthermore, it has been held that to be entitled to weight in method claims, the recited structure limitations (i.e. control signal, transistors, logic gate) must affect the method in a manipulative sense, and not to amount to the mere claiming of a use of a particular structure. Ex parte Pfeiffer, 1962 C.D. 4088 (1961).
With regards to claim 18, Caviglia discloses wherein generating the temporary current comprises using a PN junction comprising a first doped region in contact with a second doped region (Figs. 5A and 5B) to generate the temporary current in response to said ionizing radiation crossing through the PN junction (column 5, lines 51-56; Fig. 1).
With regards to claim 19, Caviglia discloses further comprising applying a potential developed at the first doped region in response to said ionizing radiation to a back gate of said first transistor (column 8, lines 1-24).
With regards to claims 7, 16, and 20, Caviglia discloses wherein the first and second doped regions form a diode, and further comprising directly electrically connecting said diode and said first transistor in parallel (column 7, lines 29-33; Figs. 5A, 5B, and 6).
With regards to claims 10 and 21, Caviglia discloses further comprising: coupling the source-drain path of the first transistor in series with a source-drain path of a second transistor; and applying a control signal to front gates of the first and second transistors (Fig. 4).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884